El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Este caso nos permite estudiar a fondo, por primera vez, la responsabilidad que impone el Art. 1810 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5149 (Art. 1810), por los daños causados por las cosas que se caen o son arrojadas desde una vivienda. Veamos.
I
El 4 de noviembre de 1994, el apartamento del Dr. José M. Berio Suárez, localizado en el condominio Washington Executive en el Condado, se inundó. La causa de dicha inundación, según estipulada por las partes, fue la rotura de un tubo de goma de la máquina lavaplatos del aparta-mento inmediatamente superior, perteneciente al Sr. Paul Hasselback.(1)
En cuanto notó la inundación, el doctor Berio Suárez comenzó a sacar el agua(2) Unas dos a tres horas después *800de comenzar esa labor, el doctor Berio Suárez sufrió una caída. Resbaló sobre una sustancia blanquecina que cayó al suelo cuando el estucado del techo de su apartamento se desprendió, como consecuencia de la inundación.
Oportunamente, el doctor Berio Suárez instó una de-manda contra el señor Hasselback y su aseguradora Royal Insurance Co. of Puerto Rico,(3) en la cual reclamó una compensación por los cuantiosos daños alegadamente su-fridos como consecuencia de su caída.(4)
El Tribunal de Primera Instancia fragmentó la causa de acción y celebró primero una vista de negligencia. Luego de ésta, el foro de instancia desestimó la demanda por no ha-berse probado la negligencia del señor Hasselback. Ade-más, expresó que la única causa de los daños había sido la propia negligencia del doctor Berio Suárez al caminar por un apartamento inundado. De esa sentencia recurrió el doctor Berio Suárez al Tribunal de Apelaciones. Dicho foro confirmó al Tribunal de Primera Instancia.
Inconforme aún, el doctor Berio Suárez acude ante nos. Sostiene, en síntesis, que el foro apelativo intermedio y el foro de instancia erraron al desestimar su reclamación. Ex-pedimos el auto. Con el beneficio de la comparecencia de las partes, resolvemos.
rH hH
A. De entrada es menester señalar que, aun cuando consideramos correcta la decisión del foro de instancia, confirmada por el Tribunal de Apelaciones, sobre la impro-cedencia de una acción al amparo del Art. 1802, supra, *801cuando no se prueba la negligencia, ello de por sí solo no disponía de este recurso. Nos explicamos.
Conforme establece el Art. 1810 del Código Civil, 31 L.P.R.A. see. 5149:
El cabeza de familia que habita una casa o parte de ella es responsable de los daños causados por las cosas que se arroja-ren o cayeren de la misma.
Se trata, según se desprende del texto, de una imposi-ción de responsabilidad a un sujeto particular cuando de una vivienda se caen o arrojan objetos y éstos causan daños.
La responsabilidad que se encuentra preceptuada en esta disposición, según nos comenta el profesor Irizarry Yunqué, es objetiva o sin culpa. C.J. Irizarry Yunqué, Responsabilidad Civil Extracontractual, 5ta ed., San Juan, Ed. U.I.A., 2003, pág. 602. Igual criterio sostienen Puig Brutau y Espín Cánovas en cuanto al Art. 1910 del Código Civil español, que es equivalente a nuestro citado Art. 1810. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 128; D. Espín Cánovas, Manual de Derecho Civil Español, Madrid, Ed. Edersa, 1970, Vol. III, pág. 528. El efecto práctico es que, contrario a lo que ocurre con el Art. 1802, supra, el perjudicado se alivia de la carga de la prueba sobre el elemento de negligencia. Puig Brutau, op. cit. Para llevar con éxito una acción al amparo del Art. 1810, es innecesario incluso que se alegue negligencia por parte del responsable o de cualquier otra persona.
En cuanto a la identidad del responsable, cabe no-tar que el artículo lo nombra como “el cabeza de familia”. Con esa expresión se quiso destacar que sólo se impondría responsabilidad al principal o al responsable de la vivienda, en vez de a todos los habitantes de ella o a aquel que de hecho ocasionó la caída de la cosa. Véanse: M. Albaladejo, Comentarios al Código Civil y compilaciones fo-*802rales, Madrid, Ed. Edersa, 1984, T. XXIV, pág. 657-658; Puig Brutau, op. cit. De lo que se trata realmente es de imponer responsabilidad a la persona a la que se le puede atribuir el control de la vivienda, aunque no hubiese sido ella quien arrojó o dejó caer la cosa.
B. Cabe mencionar que nuestro Art. 1810 y el Art. 1910 del Código Civil español tienen idéntica redacción. Resulta, por lo tanto, particularmente persuasiva la inter-pretación que el Tribunal Supremo español ha dado a dicha disposición.
En la Sentencia Núm. 1958 de 12 de abril de 1984, LI (Vol.I) Repertorio de Jurisprudencia 1490, el Tribunal Supremo español se encontró con una situación parecida a la del caso que nos ocupa. Allí se había instado una demanda contra la dueña de un apartamento por los daños que ha-bía ocasionado el agua que cayó desde su piso, agua que provenía de unos grifos que se habían dejado abiertos. Para el tiempo en que ocurrieron los sucesos, la deman-dada se había ausentado de su apartamento en lo que se concluían ciertas obras. Uno de los obreros había dejado abierto el grifo, luego de una interrupción en el servicio de agua del edificio. En vista de tales hechos, la demandada argüyó que no procedía la reclamación porque no se cum-plían los requisitos del Art. 1902 (Art. 1802 nuestro), en particular aquel relativo a la negligencia. Expresó que tampoco procedía la acción al amparo de los Art. 1903 ó 1910 (Arts. 1803 ó 1810 del Código Civil de Puerto Rico, supra), ya que, en el caso del primero, no existía la relación necesaria entre el actor y el responsable para que se confi-gurase la causa de acción. Sobre el Art. 1910 señaló que no aplicaba porque no existía negligencia.
El Tribunal Supremo español estuvo de acuerdo con la inaplicabilidad de los Arts. 1902 y 1903. En cuanto al Art. 1910, sin embargo, expresó que era una muestra de respon-sabilidad objetiva, “razón por la cual, es evidente que el hecho de mediar o no culpa por parte de la recurrente [la *803dueña del apartamento de donde provino el agua] no im-pide su deber de resarcir a quien sufrió el dañó". (Enfasis suplido.) Repertorio de Jurisprudencia, supra.
En 1993, el Tribunal Supremo español emitió otra sen-tencia en la que aplicó el Art. 1910. S. Núm. 5383 de 26 de junio de 1993, LEX (Vol.III) Repertorio de Jurisprudencia 6869 (1993). En ese caso los hechos eran los siguientes: se había roto la tubería de una clínica dental que estaba loca-lizada en el primer piso de un edificio, y había causado que el negocio que se encontraba en los bajos del mismo edificio —un bar— se inundara. El dueño de la cantina demandó al de la clínica dental, exigiendo compensación por el importe de las reparaciones que había tenido que llevar a cabo como consecuencia de la inundación y por los daños que sufrió por tener que mantener su establecimiento cerrado, mientras se realizaban las reparaciones.
El Tribunal Supremo estimó que procedían la demanda y compensación por las partidas antes señaladas. Utilizó como fundamento el Art. 1910 y expresó que éste ofrece “una clara muestra de la denominada ‘responsabilidad objetiva’ o ‘por riesgo’ [por lo que] responsabiliza al dueño u ocu-pante por cualquier título (‘cabeza de familia’ le denomina) de una casa o vivienda de los daños causados ‘por las cosas que se arrojaren o cayeren de la misma’, dentro de cuya expresión, al no tener la misma carácter de ‘numerus clau-sus’, han de incluirse tanto las cosas sólidas, como los lí-quidos que, de una forma u otra, caigan de la expresada vivienda y causen daños a tercero en su persona o en sus cosas”. (Citas omitidas y énfasis suplido.) Repertorio de Ju-risprudencia de 1993, supra, pág. 6872.
Más recientemente, el Tribunal Supremo español re-afirmó la aplicabilidad del Art. 1910 a una situación en que el demandante sufrió los efectos de una inundación ocasio-nada por la rotura de un tubo en el apartamento de la parte demandada. S. Núm. 3636 de 6 de abril de 2001, LXII (Yol. II) Repertorio de Jurisprudencia 5582 (2001).
*804De otra parte, en la Sentencia de 21 de mayo de 2001, el Tribunal Supremo español expresó que la figura de la “ca-beza de familia” descrita en el Art. 1910 se refiere a aquella persona o entidad “que como titular jurídico, utilice la vi-vienda o local y tiene el deber de controlar lo que ocurre en su recinto”. S. Núm. 6464 de 21 de mayo de 2001, LXVTI (Vol. IV) Repertorio de Jurisprudencia 10039,10040 (2001).
C. Por lo tanto, cuando se configura la situación que está recogida en el Art. 1810 —que una cosa caiga o sea arrojada de una vivienda y ocasione daños— la ley nombra un responsable, la “cabeza de familia” o persona que ostente el control de la vivienda, que deberá resarcir los daños independientemente de la diligencia que haya podido desplegar. Esa ausencia de requisito de negligencia, sin embargo, no releva al perjudicado que demanda —al amparo de esta disposición— de establecer el nexo causal entre la caída del objeto y sus daños y la realidad de los daños sufridos. En cuanto a esos elementos, al igual que en otras situaciones de responsabilidad civil extracontractual, el demandante carga con el peso de la prueba. Véase Admor. F.S.E. v. Almacén Rosa Rosa, 151 D.P.R. 711 (2000).
hH l-H h — 4
En este caso es un hecho incontrovertido que del apar-tamento del señor Hasselback cayó agua y que ésta, ade-más de inundar el apartamento del doctor Berio, provocó que se cayera el estucado del techo y se depositara en el piso una sustancia resbaladiza. Eso, a su vez, causó que el doctor Berio Suárez resbalara y cayera. Estamos, pues, ante una situación en la que aplica nuestro Art. 1810. Algo, en este caso agua, cayó desde un apartamento y ocasionó daños. Procede, por lo tanto, que el responsable del apar-*805tamento desde donde cayó el agua compense al doctor Be-rio Suárez por los daños que en su día pueda probar. (5)
Como mencionáramos, el demandado, señor Hassel-back, era el propietario del apartamento desde donde cayó el agua. Aun cuando éste no estaba todo el tiempo en dicha residencia, la utilizaba y, ocasionalmente, se quedaba en ella. Ni de las alegaciones ni de la prueba presentada en la vista surge que hubiese sido otro el principal o “el cabeza de familia” encargado de dicho apartamento. De ahí que se pueda inferir que era el señor Hasselback la persona con control de la vivienda. Por lo tanto, debe ser él quien res-ponda por los daños ocasionados al doctor Berio Suárez por la caída de agua desde dicho apartamento.
Ahora bien, lo anterior no impide que el tribunal de instancia dilucide si procede o no la defensa de negligencia comparada presentada por el señor Hasselback. El que nos encontremos ante un supuesto de responsabilidad, que no requiere prueba de negligencia, no impide que se descuente al demandado, del total de los daños, aquella porción por la que debe responder otra persona.(6) Véanse: Dones Jiménez v. Aut. de Carreteras, 130 D.P.R. 116, 124—125 (1992); Montero Saldaña v. American Motors Corp., 107 D.P.R. 452, 463 (1978); Rivera Pagán v. López Santiago, 102 D.P.R. 400, 404 (1974).
*806HH <
Por los fundamentos antes expuestos, se revoca el dicta-men del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para que continúe con los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. La Jueza Asociada Señora Fiol Matta se inhibió.

C1) Al momento de ocurrir los hechos, ese apartamento estaba desocupado. El señor Hasselback, aunque visitaba y usaba el apartamento, residía en Estados Unidos.


 La administradora del condominio, Sra. Nayda Velázquez Vilella, envió al “handyman” del edificio, Sr. Miguel Hudo, para que ayudara al doctor Berio Suárez.


 En su demanda, el Dr. José M. Berio Suárez se amparó en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, y en otras disposiciones legales, entre ellas, el Art. 1810 (31 L.P.R.A. see. 5149).


 El doctor Berio Suárez alegó que sufrió un hematoma subdural en el lado izquierdo del cerebro y desplazamiento de la masa encefálica. Adujo que ello, a su vez, le llevó a ciertas complicaciones médicas e implicó cambios sustanciales en su vida.


6) Debe recordarse que esta demanda se declaró “sin lugar” por la falta de prueba de negligencia. Aunque el doctor Berio Suárez alegó sus daños, aún no ha tenido oportunidad de probarlos.


 No se trata, por supuesto, de que el encargado de la vivienda no tenga que responder por los actos de otros habitantes o de, incluso, visitantes que hayan arro-jado o dejado caer cosas que provoquen daños. Sin embargo, cuando existe una causa ajena al objeto arrojado o caído, bien sea ésta la negligencia del propio reclamante o las acciones de un tercero, los daños que se le puedan atribuir a esa otra causa no deberán ser resarcidos por el responsable en virtud del citado Art. 1810.
Advertimos, sin embargo, que no estamos ante una situación en la que la negli-gencia del propio peijudicado sea la causa exclusiva de los daños sufridos. El doctor Berio Suárez estaba moviéndose por el apartamento, pues intentaba minimizar los daños que la inundación le estaba causando. Por otra parte, sabía que el aparta-mento estaba mojado, pero no necesariamente era consciente de que al desplomarse el estucado del techo había caído sobre su piso una sustancia resbaladiza.